DETAILED ACTION

This office action is in regards to a 371 application filed May 26, 2020 claiming priority to PCT/US2018/063084 filed November 29, 2018 and provisional application 62/592,088 filed November 29, 2017.  Claims 10, 13, 17, 20, and 23-27 have been amended. Claims 1-28 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of “the filler comprises a glass or glass ceramic” is defined in claim 1, therefore claim 24 is not further limiting as required in a dependent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Halloran et al. (US 6,117,612) in view of Moriyama et al. (US 2009/0137771 A1).
Halloran et al. disclose a photocurable ceramic resins comprising a resin system comprising one or more photopolymerizable monomers and/or oligomers having photo-reactive groups wherein the monomers are water soluble and the weight percentage of the monomers relative to the weight of the resin system is 5 to 50 percent, most preferably 30 weight percent [Col. 5, lines 56-65; Col. 6, lines 1-10; claim 1; Abstract]; a dispersant such as polyacrylic, polyvinylpyrrolidone, polyoxyethylene glycol and polyether dispersants in the amount of 0.3 to 10 weight percent based on the weight of the resin system [Col. 6, line 66 – Col. 7, line 22]; a photoinitiator in the amount of 0.1 to 5 weight percent based on the weight of the resin system [Col. 6, lines 33-51]; and ceramic particles  with a median particle size of 0.05 µm to 10 µm and in the amount of 40 to 80 volume percent [Col. 5, lines 19-38].  Halloran et al. disclose dispersants which are considered emulsions by the instant application and the amount overlaps the weight percent of the instant claim. 
Halloran et al. do not disclose 41-90 wt.% of a filler of glass or glass ceramic particles.
Moriyama et al. disclose a resin composition comprising a filler comprising glass (glass beads, glass pieces) and pottery (i.e., ceramic) [0064-0065].  Both Moriyama et al. and Halloran et al. are related to resins comprising dispersants and ceramics (i.e., pottery), and the examiner notes that the substitution of equivalents (i.e., ceramics and glass) requires no express motivation as long as the prior art recognizes the equivalency. In re Fount USPQ 532 (CCPA 1982); In re Siebentritt, 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v Linde Air Products Co., 85 USPQ 328 (USSC). Therefore, it is prima facie obvious that the ceramics and glass are considered to be equivalent (exchangeable), it is held that substitution of art recognized equivalents is within the level of ordinary skill in the art. (MPEP § 2144.06).
In regards to claims 2-3, Halloran et al. disclose a resin system comprising one or more photopolymerizable monomers and/or oligomers having photo-reactive groups wherein the monomers are water soluble and the weight percentage of the monomers relative to the weight of the resin system is 5 to 50 percent, most preferably 30 weight percent [Col. 5, lines 56-65; Col. 6, lines 1-10; claim 1; Abstract].
In regards to claims 4-5, Halloran et al. disclose a dispersant (i.e., emulsion) such as polyacrylic, polyvinylpyrrolidone, polyoxyethylene glycol and polyether dispersants in the amount of 0.3 to 10 weight percent based on the weight of the resin system [Col. 6, line 66 – Col. 7, line 22].
In regards to claims 6-7, Halloran et al. disclose a photoinitiator in the amount of 0.1 to 5 weight percent based on the weight of the resin system [Col. 6, lines 33-51].
In regards to claims 8-9, Halloran et al. disclose ceramic particles with a median particle size of 0.05 µm to 10 µm and in the amount of 40 to 80 volume percent [Col. 5, lines 19-38] and the filler comprising glass in Moriyama et al. [00645-0065].  
In regards to claims 10-12, Halloran et al. disclose a dispersant such as polyacrylic, polyvinylpyrrolidone, polyoxyethylene glycol and polyether dispersants in the amount of 0.3 to 10 weight percent based on the weight of the resin system [Col. 6, line 66 – Col. 7, line 22] and additional dispersants and/or dispersants used in multiple parts are used in the examples. 
In regards to claims 13-16, Halloran et al. disclose the ceramic particles can be sand or ball milled (i.e., physically modified) and anti-skinning agents and index of refraction adjusting fluids are used [Col.7, lines 18-56; Col. 8, lines 7-46].
In regards to claims 17-19, Halloran et al. disclose the viscosity is below 3000 mPa•s (i.e., 3 Pa•s) [Col. 5, lines 7-8].
In regards to claims 20-22, since Halloran et al. in view of Moriyama et al. disclose the identical or substantially identical resin system comprising one or more photopolymerizable monomers and/or oligomers having photo-reactive groups wherein the monomers are water soluble and the weight percentage of the monomers relative to the weight of the resin system is 5 to 50 percent, a dispersant in the amount of 0.3 to 10 weight percent, a photoinitiator in the amount of 0.1 to 5 weight percent, and glass and/or glass ceramic particles  with a median particle size of 0.05 µm to 10 µm and in the amount of 40 to 80 volume percent as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the compound properties of Halloran et al. in view of Moriyama et al. will inherently be the same as claimed (i.e., a settling range of 4-10). If there is any difference between the product of Halloran et al. in view of Moriyama et al. and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). 
In regards to claim 23, Halloran et al. disclose the water-soluble resin monomers of acrylamide/methacrylamide and methylene bisacrylamide [Col. 6, lines 3-13].
In regards to claim 24, Halloran et al. in view of Moriyama et al. disclose glass and/or glass ceramic particles with a median particle size of 0.05 µm to 10 µm and in the amount of 40 to 80 volume percent [Halloran – Col. 5, lines 19-38; Moriyama et al. – 0064-0065].
In regards to claims 25-26, Halloran et al. disclose ceramic particles (e.g., silica, alumina) with a median particle size of 0.05 µm to 10 µm (i.e., 50 to 10,000 nm) and in the amount of 40 to 80 volume percent [Halloran – Col. 5, lines 19-55; Examples].
In regards to claims 27-28, Halloran et al. disclose multi-layer ceramic green bodies wherein the number of layers formed are determined by the size and shape of the desired article of one of ordinary skill [Claims 21-23].

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/             Examiner, Art Unit 1763